DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140259417 A1 to Nunn in view of US 20160066716 A1 to Rao.
	Re Claim 1, Nunn teaches:
	A smart mattress system for preventing snoring, the smart mattress system (at least [Title] “inflatable air mattress snoring detection and response”) comprising: 
an air mattress (10) configured to self-adjust its own pressure and to measure the pressure in real time (at least Figs. 1-2 and [0017] “the bed 12 can be a two chamber design having a first air chamber 14A and a second air chamber 14B. The first and second air chambers 14A and 14B can be in fluid communication with a pump 20. The pump 20 can be in electrical communication with a remote control 22 via a control box”.); a user terminal (30) receiving a set value or user information from a user and transmitting the set value or the user information to the air mattress (10) (at least Figs. 1-3 and [0017] “commands input by a user through the remote control 22. The remote control 22 can include a display 26, output selecting means 28, a pressure increase button 29, and a pressure decrease button 30. The output selecting means 28 can allow the user to switch the pump output between the first and second air chambers 14A and 14B, thus enabling control of multiple air chambers with a single remote control 22”.); 
a server (50) receiving measurement data from the air mattress (10) to analyze a sleep pattern and sleep quality of a user and transmitting the analyzed sleep pattern and the sleep quality to the user terminal (30) (at least Fig. 3 and [0048] “the pressure transducer data may be transmitted to the external server for additional analysis. The external network device 310 may also analyze and filter the data before transmitting it to the external server”.); and 
wherein the air mattress (10) includes: a microphone (22) measuring noise around the air mattress (10) ; and a snoring determination unit (23) determining whether the user is snoring, wherein when the noise is detected by the microphone (22) (at least Fig. 3 and [0063] “the system architecture 300 can be configured to detect snoring by monitoring sound waves through a microphone, which can be included in the voice controller 316 as discussed above. In various examples, the system architecture 300 can also be configured to detect snoring by monitoring a combination of both sound waves and biometric parameters”.), the snoring determination unit (23) checks an average change amount of a pressure change amount of an air pocket (110) of the air mattress (10) during a preset time range (T4), based on a noise detection time (T3) that the noise is detected, to determine whether the user is snoring (at least Fig. 5 and [0061] “in FIG. 5, the central controller 302 executes instructions that cause a pressure sensing means, such as the pressure transducer 46 of FIG. 2, to measure pressure variations (502). In an example, the pressure can be measured continuously or at a predetermined sample rate. The central controller 302 can analyze the pressure changes detected by the pressure sensing means (504). Using information derived from these analyzed pressure changes, one or more biometric parameters can be determined (506). After determining the one or more biometric parameters of the user, the central controller 302 can compare the biometric parameters with predetermined values, ranges, or patterns which are indicative of snoring (508). In this manner, the central controller 302 can identify snoring by the user (510)”.).
Nunn does not explicitly teach:
an air pillow (70) connected with the air mattress (10), the user terminal (30), and the server (50) and configured to self-adjust its own pressure. 
However, Rao teaches:
an air pillow (70) connected with the air mattress (10), the user terminal (30), and the server (50) (at least Fig. 1 and [0056] “the measurements may be communicated according to a clock, at intervals compatible with a processing unit (e.g. 150), at intervals compatible with by a transceiver (e.g. 160), at intervals compatible with a remote device (e.g. 170)”.) and configured to self-adjust its own pressure (at least Figs. 1 and 4 and [0059] “at least one pressure sensor may be configured to determine a change in flow rate or line pressure beyond a predetermined threshold. The change in flow rate or line pressure beyond a predetermined threshold may be utilized to determine the presence or absence of an object (e.g. a head of a user) on the pillow”.). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the smart mattress system taught by Nunn with the pillow taught by Rao because both are directed towards the same field of endeavor of inflatable mattress systems and doing so involves combining a known prior art element (pillow taught by Rao) and a known device (mattress system taught by Nunn) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because it allows “an electronically controllable pillow configured to adjust the height of the pillow 110” (Rao [0040]).
Re Claim 2, the combination of Nunn and Rao teaches:
The smart mattress system of claim 1 (detailed with respect to claim 1). 

Nunn further teaches:
wherein the air mattress (10) includes: an air pocket unit (11) including multiple air pockets (110) each having a hollow portion formed therein and configured to inflate due to air inflow or to deflate due to air outflow (at least Fig. 1 and [0017] “the bed 12 can be a two chamber design having a first air chamber 14A and a second air chamber 14B. The first and second air chambers 14A and 14B can be in fluid communication with a pump 20”.); 
a body portion (12) into which the air pocket unit (11) is inserted (at least Fig. 1); a mattress controller (13) mounted at the body portion (12) and controlling pressure of the air pocket unit (11) (at least Figs. 1-3 and [0017] “The first and second air chambers 14A and 14B can be in fluid communication with a pump 20. The pump 20 can be in electrical communication with a remote control 22 via a control box 24. The remote control 22 can communicate via wired or wireless means with the control box 24. The control box 24 can be configured to operate the pump 20 to cause increases and decreases in the fluid pressure of the first and second air chambers 14A and 14B based upon commands input by a user through the remote control 22”.); 
a pressure sensor unit (14) measuring the pressure of the air pocket unit (11) in real time (at least [0025] “the pressure of 48A/B is continuously monitored using multiple pressure sensors”.); an air pump (15) supplying air into the air pockets (110) (at least Fig. 1 and [0017] “pump 20”.); and 
a mattress communication unit (16) communicating with the user terminal (30), the server (50), and the air pillow (70) (at least Fig. 3 and [0048] “the pressure transducer data may be transmitted to the external server for additional analysis. The external network device 310 may also analyze and filter the data before transmitting it to the external server”.).
Re Claim 3, the combination of Nunn and Rao teaches:
The smart mattress system of claim 2 (detailed with respect to claim 2). 
Nunn further teaches:
wherein the air mattress (10) includes: a sleep time measuring unit (18) measuring a sleep time based on a time that the user uses the air mattress (10) (at least [0073] “the sleep profile report 800 can indicate the total amount of time that the user was asleep during the night (or day)”.); 
a pressure change amount calculating unit (19) calculating the pressure change amount of the air pocket unit (11) based on a pressure measurement value measured in real time by the pressure sensor unit (14) during the sleep time of the user (at least [0025] “the pressure of 48A/B is continuously monitored using multiple pressure sensors”.); and 
a pressure adjustment amount calculating unit (20) calculating a pressure adjustment amount based on the calculated pressure change amount such that the pressure of the air pocket unit (11) is within an optimum air pocket pressure range ranging from a preset lower limit value (L) to a preset upper limit value (H) that are determined based on the set value and the user information (at least Fig. 5 and [0061] “the pressure can be measured continuously or at a predetermined sample rate. The central controller 302 can analyze the pressure changes detected by the pressure sensing means (504). Using information derived from these analyzed pressure changes, one or more biometric parameters can be determined (506)”.).
Re Claim 4, the combination of Nunn and Rao teaches:
The smart mattress system of claim 3 (detailed with respect to claim 3). 
Rao further teaches:
wherein the air pillow (70) includes: a cover (71) forming an appearance of the air pillow (70) (at least Fig. 1); 
an air cell (72) disposed inside the cover (71) and having a hollow portion formed therein, the air cell being configured to inflate due to air inflow or to deflate due to air outflow (at least Fig. 4A-B and [0077] “an inflatable lift bag”.); 
a pillow valve (73) adjusting air supply to the air cell (72) or air discharge from the air cell (72); an air supply unit (74) supplying air to the air cell (72) (at least Fig. 16 and [0084] “Air volume may be manually added or reduced through manual air valve 1660. Air volume may be automatically added or removed via a remote enclosure 1620 when the manual air valve 1660 is closed”.); a pillow pressure sensor unit (75) measuring pressure of the air cell (72) (at least Fig. 1 and [0058] “presence sensor (e.g. 130) may, for example, comprise at least one pressure sensor, at least one motion sensor, at least one location sensor, at least one accelerometer, a combination thereof, and/or the like”.); 
a pillow communication unit (76) communicating with the air mattress (10), the user terminal (30), and the server (50); and a pillow controller (77) disposed inside the cover (71) and adjusting the pressure of the air cell (72) (at least Fig. 1 and [0062] “The at least one transceiver 160 may, for example, connect to the at least one processing unit 150. The transceiver 160 may also, for example, be configured to communicate with at least one remote device 170 […] The remote device 170 may, for example, comprise a computing device, a server, a SaaS, a mobile device, a remote control, a wearable device, another apparatus, a combination thereof, and/or the like”.).
Re Claim 5, the combination of Nunn and Rao teaches:
The smart mattress system of claim 4 (detailed with respect to claim 4). 
Rao further teaches:
wherein the air cell (72) includes: a first air cell (72a) located under a head of the user; and a second air cell (72b) located under a neck of the user (at least Fig. 14C and [0082] “The at least one support frame 1410 may be configured to connect to the top surface 1434 of at least one expandable lift bag (1430A, 1430B) through at least one relief pocket 1405. Each of the at least one expandable lift bag (1430A, 1430B) may comprise a plurality of adjacent chambers”.).
Re Claim 6, the combination of Nunn and Rao teaches:
The smart mattress system of claim 5 (detailed with respect to claim 5). 
Nunn further teaches:
wherein when the noise is detected by the microphone (22), the snoring determination unit (23) recognizes that the user is snoring when the average change amount of the pressure change amount calculated during the preset time range (T4) from the noise detection point (T3) is within a preset range D, and recognizes that the noise is an external noise when the average change amount of the pressure change amount is less than or greater than the preset range D (at least Figs. 5-6 and [0061] “the pressure can be measured continuously or at a predetermined sample rate. The central controller 302 can analyze the pressure changes detected by the pressure sensing means (504). Using information derived from these analyzed pressure changes, one or more biometric parameters can be determined (506). After determining the one or more biometric parameters of the user, the central controller 302 can compare the biometric parameters with predetermined values, ranges, or patterns which are indicative of snoring (508). In this manner, the central controller 302 can identify snoring by the user (510)” and [0063] “the system architecture 300 can be configured to detect snoring by monitoring sound waves through a microphone”.).
Re Claim 7, the combination of Nunn and Rao teaches:
The smart mattress system of claim 6 (detailed with respect to claim 6). 
Nunn further teaches:
wherein when the snoring determination unit (23) determines that the user is snoring, in order to stop snoring of the user, air inflow and air discharge of the air pockets (110) of the air mattress (10) or the air cell (72) of the air pillow (70) are repeated to apply vibration to the user due to repeated pressure adjustment (at least Fig. 7 and [0067] “the central controller 302 can provide commands to the firmness controller 304 to increase or decrease pressure in the air mattress, via the pump 305, to a level that can help relieve the snoring. If the system architecture 300 detects that snoring continues even after the pressure in the air mattress has been modified, the central controller 302 can provide additional commands to the firmness controller 304 to further adjust the pressure in the air mattress. Thus, the process of adjusting pressure in the air mattress of the bed 301 to relieve snoring can be iterative”.), whereby the user is allowed to transition from a deep sleep (NREM sleep: non-rapid eye movement sleep) state to a light sleep (REM sleep: rapid eye movement sleep) state (at least [0059-0060] “the central controller 302 can execute instructions that cause the pressure transducer 46 to measure air pressure values at a predefined sample rate […] the central controller 302 can determine a user's sleep state, e.g., rapid eye movement ("REM") or non-rapid eye movement ("NREM"), by using one or more of the biometric parameters. In an example, the central controller 302 can execute instructions to monitor the snoring state of the user only after the user has reached a particular sleep state”.).
Re Claim 8, the combination of Nunn and Rao teaches:
The smart mattress system of claim 7 (detailed with respect to claim 7). 
Nunn further teaches:
wherein the mattress controller (13) determines that the user is in the deep sleep (NREM sleep) state when the average change amount of the pressure change amount of the entire section of the air pockets (110) is within a preset range A, and determines that the user is in the light sleep (REM sleep) state when the average change amount of the pressure change amount of the entire section of the air pockets (110) is within a preset range B (at least [0059-0060] “the central controller 302 can execute instructions that cause the pressure transducer 46 to measure air pressure values at a predefined sample rate […] the central controller 302 can determine a user's sleep state, e.g., rapid eye movement ("REM") or non-rapid eye movement ("NREM"), by using one or more of the biometric parameters. In an example, the central controller 302 can execute instructions to monitor the snoring state of the user only after the user has reached a particular sleep state”.).
Re Claim 9, the combination of Nunn and Rao teaches:
The smart mattress system of claim 8 (detailed with respect to claim 8). 
Nunn further teaches:
wherein the server (50) includes: a server controller (51) controlling the server (50); a server communication unit (52) communicating with the air mattress (10), the user terminal (30), and the air pillow (70); a server memory unit (53) storing data received from the air mattress (10), the user terminal (30), and the air pillow (70) and data transmitted to the air mattress (10), the user terminal (30), and the air pillow (70) (at least [0048] “a network interface to interact with an external server for processing and storage of data related to components in the architecture 300. For example, the determined sleep data as described above may be transmitted via a network (e.g., the Internet) from the central controller 302 to the external network device 310 for storage”.); 
a sleep pattern analyzing unit (54) receiving the measurement data including the pressure measurement value, the pressure change amount, the sleep time, and the pressure adjustment amount for each section from the air mattress (10) and analyzing the sleep time and a sleep posture based on the measurement data (at least Fig. 5 and [0061] “the pressure can be measured continuously or at a predetermined sample rate. The central controller 302 can analyze the pressure changes detected by the pressure sensing means (504). Using information derived from these analyzed pressure changes, one or more biometric parameters can be determined (506)”.); and 
a sleep quality analyzing unit (55) receiving the measurement data including the pressure measurement value, the pressure change amount, the sleep time, and the pressure adjustment amount for each section from the air mattress (10), classifying a sleep state of the user into the deep sleep (NREM sleep) state, the light sleep (REM sleep) state, and a wake state, determining the sleep state based on the measurement data, and scoring the sleep quality (at least [0059-0060] “the central controller 302 can execute instructions that cause the pressure transducer 46 to measure air pressure values at a predefined sample rate […] the central controller 302 can determine a user's sleep state, e.g., rapid eye movement ("REM") or non-rapid eye movement ("NREM"), by using one or more of the biometric parameters. In an example, the central controller 302 can execute instructions to monitor the snoring state of the user only after the user has reached a particular sleep state”.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673